Exhibit 10.4

 

AGREEMENT TO ASSIGN EQUITY PLEDGE AGREEMENT

 

This Agreement To Assign Equity Pledge Agreement (this “Agreement”) is dated
April 30, 2020, and is entered into in Nantong, People’s Republic of China
(“PRC” or “China”) by and among:

 

Party A: Shengrong Environmental Protection Technology (Wuhan) Co., Ltd.

Address: No. 1 Fengmao Road, Qiaokou District, Wuhan City, PRC;

 

Party B: Tongrong Technology (Jiangsu) Co., Ltd.

Address: Room 14050, Building 21(22), No.1692 Xinghu Avenue, Development
District, Nantong, Jiangsu Province, PRC;

 

Party C: Jiangsu Rong Hai Electric Power Fuel Co., Ltd.

Address: 102, Building 29, Xingfu New Town, Gangzha Distrct, Nantong, Jiangsu
Province, PRC

 

Party D: The undersigned shareholders of Party C.

 

RECITALS

 

(1)Each Party A and Party B is a wholly foreign owned enterprise incorporated
under the PRC laws;

 

(2)Party C is a company incorporated under the PRC Laws;

 

(3)Party A, Party C and Party D entered into an Equity Pledge Agreement dated
November 30, 2018 (the “Pledge Agreement”).

 

(4)Party A determined that the rights and obligations of Party A under Pledge
Agreement be assigned to Party B, and Party B agrees to such assignment.

 

NOW THEREFORE, the Parties agree as follows:

 

1.ASSIGNMENT OF PLEDGE AGREEMENT

 

1.1Party A hereby transfers the Pledge Agreement and assigns all rights and
obligations under Pledge Agreement to Party B, and Party B hereby accepts such
assignment and transfer (the “Assignment”).

 

1.2Party C and Party D hereby acknowledge this Assignment.

 

1.3Pursuant to the foregoing Assignment, the Parties agree that the Pledge
Agreement is hereby amended to replace and substitute Party A with Party B.

 

2.GENERAL

 

2.1Except as expressly set forth in this Agreement, the terms and provisions of
the Pledge Agreement shall continue unmodified and in full force and effect. In
the event of any conflict between this Agreement and the Pledge Agreement, this
Agreement shall control.

 

2.2This Agreement shall be executed in five (5) duplicate originals in both
Chinese and English. Each Party shall receive one (1) duplicate original, and
all originals shall be equally valid. In case of any discrepancies among the
different languages, the Chinese version shall prevail.

 

[SIGNATURE PAGE FOLLOWS]

 

1

 

 

[SIGNATURE PAGES]

 

IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.

 

PARTY A: Shengrong Environmental Protection Technology (Wuhan) Co., Ltd.

 

  Legal/Authorized Representative:           /s/ Renqi Yang     Name: Renqi Yang
    Title: Executive Director     Date: April 30, 2020  

 

PARTY B: Tongrong Technology (Jiangsu) Co., Ltd.

 

  Legal/Authorized Representative:           /s/ Yimin Jin     Name: Yimin Jin  
  Title: Executive Director     Date: April 30, 2020  

 

PARTY C: Jiangsu Rong Hai Electric Power Fuel Co., Ltd.

 

  Legal/Authorized Representative:           /s/ Jirong Huang     Name: Jirong
Huang     Title: Executive Director     Date: April 30, 2020  

 

2

 

 

[SIGNATURE PAGES]

 

PARTY D:

 

Shareholders of Jiangsu Rong Hai Electric Power Fuel Co., Ltd.

 

/s/ Jirong Huang   Name: Jirong Huang   Date: April 30, 2020  

 

shareholders of Jiangsu Rong Hai Electric Power Fuel Co., Ltd.

 

/s/ Qihai Wang   Name: Qihai Wang   Date: April 30, 2020  

 

 

3



 

 

 

